PER CURIAM. .
This case was tried to the judge without the aid of a jury and, upon a thorough review of the evidence, we find substantial evidence to support the findings and we cannot say that there is clear error in the case. Rule 52.(a), Rules of Civil Procedure, 28 U.S.C.A. The judgment as to the appeal in Hamilton Foods, Inc., v. Atchison, Topeka & Santa Fe Railway Company, and Jack Belyea etc., and the judgment as to the cross-appeal in Atchison, Topeka & Santa Fe Railway Company v. Hamilton Foods, Inc., 83 F.Supp. 478, are affirmed.